DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 12-16, 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto U.S. Patent Publication No. 2010/0039354 (hereinafter Sakamoto) in view of Chang U.S. Patent Publication No. 2013/0242215 (hereinafter .
Consider claim 1, Sakamoto teaches a display device, comprising: a first substrate (Figure 3, element 1); a second substrate facing the first substrate (Figure 3, element 8); a first electrode disposed directly on a bottom surface of the first substrate and positioned on an entire bottom surface of the first substrate facing the second substrate (Figure 3, element 2); a second electrode comprising four portions facing the first electrode (Figure 3, plurality of portions (more than four portions) in 16 facing 2), disposed on an edge of the second substrate and positioned along a border of the second substrate (Figure 3, elements 16 and 8), wherein the second electrode faces the first electrode (Figure 3, elements 2 and 16); and one or more short electrodes disposed between the first electrode and the second electrode, at least one of the one or more short electrodes electrically connecting the first electrode and the second electrode (Figure 3, elements 2 and 16 connected to ground (see black wire connected to ground)), wherein an outermost side edge of the first electrode overlaps an outermost side edge of the second electrode (Figure 3, outermost side edge of 2 and 16). In addition, Sakamoto teaches electrodes connection via contact hole 21.
Sakamoto does not appear to specifically disclose each of the one or more short electrodes directly contacts a bottom surface of the first electrode. 
However, in a related field of endeavor, Chang teaches a shielding conductor (abstract) and further teaches each of the one or more short electrodes directly contacts a bottom surface of the first electrode (Figures 6-7, short electrodes 41 and 43; and electrode 160).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to contact directly a bottom surface of an electrode as Chang with the benefit that the connection can be done by contact holes as suggested by Chang in [0044]. In addition, conductive holes should be able to connect top and bottom conductive layers as suggested by Chang in figures 6-7 or hole 21 in Sakamoto.
Sakamoto and Chang do not appear to specifically disclose wherein three portions among the four portions are respectively disposed on three edges of the second substrate and are respectively positioned along three borders of the second substrate.
However, in a related field of endeavor, Kurasawa teaches a display device (abstract) and further teaches wherein three portions among the four portions are respectively disposed on three edges of the second substrate and are respectively positioned along three borders of the second substrate (Figure 7, shield electrode SH and layer/substrate below SH).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a shield electrode disposed on three edges of a substrate as taught by Kurasawa with the benefit that noise is shielded by the shield electrode, therefore, the danger that the noise is transmitted can be reduced as suggested by Kurasawa in [0062].

Consider claim 2, Sakamoto, Chang and Kurasawa teach all the limitations of claim 1. In addition, Sakamoto teaches wherein the outermost side edge of the first electrode facing in a direction perpendicular to an upper surface of the second substrate is aligned with the outermost side edge of the second electrode facing in the direction perpendicular to the upper surface of the second substrate along a direction orthogonal to the upper surface of the second substrate (Figure 3, elements 1, 2, 16 and 8).

Consider claim 3, Sakamoto, Chang and Kurasawa teach all the limitations of claim 2. In addition, Sakamoto teaches the outermost side edge of the first electrode facing in the direction perpendicular to the upper surface of the second substrate is aligned with an outermost side edge of the first substrate facing in the direction perpendicular to the upper surface of the second substrate along the direction orthogonal to the upper surface of the second substrate (Figure 3, elements 1, 2, 16 and 8).

Consider claim 4, Sakamoto, Chang and Kurasawa teach all the limitations of claim 1. In addition, Sakamoto teaches, wherein the one or more short electrodes are connected to the common voltage wire (Figure 3, ground wire connected to black wire).
Sakamoto does not appear to specifically disclose common voltage wire position on the second substrate.
However, in a related field of endeavor, Chang teaches a common voltage wire positioned on the second substrate (Figure 8, wires 321/322 on 210. [0032], common voltage).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a common voltage wire on the substrate as taught by Chang with the benefit that driving circuit should provide a predetermined voltage to the pixels as suggested by Chang in [0032] and figure 8.

Consider claim 5, Sakamoto, Chang and Kurasawa teach all the limitations of claim 4. In addition, Chang teaches one or more driving circuit units connected to a pad area adjacent to a first side of the second substrate (Figure 8, driving circuits 310-320 adjacent to first side of 210), wherein the common voltage wire is connected to the one or more driving circuit units (Figure 8, common 321/322 and driving circuits 310-320).

Consider claim 6, Sakamoto, Chang and Kurasawa teach all the limitations of claim 5. In addition, Sakamoto teaches the one or more short electrodes include: a first short electrode, wherein the first short electrode electrically connects the common voltage wire and the second electrode (Figure 3, black wire connects ground wire and electrode 16); a second short electrode, wherein the second short electrode does not electrically connect the common voltage wire and the second electrode (see contact hole 21).

Consider claim 7, Sakamoto, Chang and Kurasawa teach all the limitations of claim 5. 
Sakamoto does not appear to specifically disclose the common voltage wire faces the first substrate and is spaced apart from the second electrode above an upper surface of the second substrate, and one or more short electrodes are adjacent to a first side of the second substrate and a third side of the second substrate facing the first side.
However, Chang teaches the common voltage wire faces the first substrate (Figure 8, elements 321/322 and 110) and is spaced apart from the second electrode above an upper surface of the second substrate (Figure 8, elements 321/322, 400/500 and 210), and one or more short electrodes are adjacent to a first side of the second substrate (Figure 8, 41-44 adjacent to a first side of 210) and a third side of the second substrate facing the first side (Figure 8, opposite sides of 210). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention provide a plurality of short electrodes as taught by Chang with the benefit that in order to connect to first shorting bar and second shorting bar formed in the peripheral area outside the display area as suggested by Chang in [0038].

Consider claim 8, Sakamoto, Chang and Kurasawa teach all the limitations of claim 7. In addition, Chang teaches one or more short electrodes are adjacent to a second side of the second substrate and a fourth side of the second substrate facing the second side (Figure 8, 41-44 are disposed in the four sides of 210).

Consider claim 9, Sakamoto, Chang and Kurasawa teach all the limitations of claim 5.
Sakamoto does not appear to specifically disclose a power voltage line positioned on the second substrate, and connected to the one or more driving circuit units; third electrode positioned on the second substrate and facing the first electrode and connected to the power voltage line.
However, Chang teaches a power voltage line positioned on the second substrate, and connected to the one or more driving circuit units (Figure 8, power voltage line 321-322 and driving circuit 320, [0032] refers to predetermined voltage 321-322); third electrode positioned on the second substrate and facing the first electrode ((Figure 8, electrode 500 that is located on the right side of figure 8) and connected to the power voltage line (Figure 8, 500 and 321-322).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention provide a plurality of shorting bars or electrodes as taught by Chang in order to prevent static electricity as suggested by Chang in figure 8. In addition, power should be able to provide common voltage as suggested by Chang in [0032].

Consider claim 10, Sakamoto, Chang and Kurasawa teach all the limitations of claim 9. In addition, Sakamoto teaches a plurality of pixels (Figure 1, pixel electrode 132).
Sakamoto does not appear to specifically disclose a gate circuit unit positioned on the second substrate, and configured to apply a gate signal to the plurality of pixels, wherein the power voltage line is connected to the gate circuit unit.
However, Chang teaches a gate circuit unit positioned on the second substrate (Figure 8, 310), and configured to apply a gate signal to the plurality of pixels [0031], wherein the power voltage line is connected to the gate circuit unit ([0032], predetermined voltage through the dummy pin of the gate driving circuit).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a gate driver as taught by Chang with the benefit that scanning signal should be provide to the signal as suggested by Chang in [0031].

Consider claim 12, Sakamoto, Chang and Kurasawa teach all the limitations of claim 10. In addition, Chang teaches the third electrode (Figure 8, electrode 500 that is located on the right side of figure 8) is positioned between the second electrode and the gate circuit unit (Figure 8, between 500 (left side) and 310).

Consider claim 13, Sakamoto, Chang and Kurasawa teach all the limitations of claim 5. In addition, Sakamoto teaches a connection unit positioning where the second electrode overlaps the common voltage wire (Figure 3, ground wire, black wire and electrode 16) and directly connecting the second electrode and the common voltage wire (Figure 3, ground wire, black wire and electrode 16). 

Consider claim 14, Sakamoto teaches a display device, comprising: a common voltage wire (Figure 3, ground wire); a first electrode connected to the common voltage wire (Figure 3, electrode 2); a second electrode connected to the common voltage wire facing the first electrode (Figure 3, electrode 16) and comprising four portions (plurality of portions in 16 (more than four portions); and one or more short electrodes disposed between the common voltage wire and the first electrode and connecting the common voltage wire and the first electrode (Figure 3, black wire); wherein the first electrode is disposed directly on a bottom surface of a first substrate and is positioned on substantially an entire bottom surface of the first substrate facing the second electrode (Figure 3, electrode 2, substrate 1 and substrate 8), wherein the second electrode is disposed on an edge of a second substrate and is positioned on a border of a surface of the second substrate (Figure 3, electrode 16), and wherein an outermost side edge of the first electrode overlaps an outermost side edge of the second electrode (Figure 3, electrodes 2 and 16). In addition, Sakamoto teaches electrodes connection via contact hole 21.
Sakamoto does not appear to specifically disclose a driving circuit unit connected to the common voltage wire and configured to apply a predetermined level of common voltage and each of the one or more short electrodes directly contacting a bottom surface of the first electrode.
However, Chang teaches a driving circuit unit connected to the common voltage wire (Figure 8, circuits 310/320 and 321/322. [0032], common voltage) and configured to apply a predetermined level of common voltage [0032] and each of the one or more short electrodes directly contacting a bottom surface of the first electrode (Figures 6-7, short electrodes 41 and 43; and electrode 160).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to contact directly a bottom surface of an electrode as Chang with the benefit that the connection can be done by contact holes as suggested by Chang in [0044]. In addition, common voltage should be provide through the common voltage wire. Furthermore, conductive holes should be able to connect top and bottom conductive layers as suggested by Chang in figures 6-7 or hole 21 in Sakamoto.
Sakamoto and Chang do not appear to specifically disclose wherein three portions among the four portions of the second electrode are respectively disposed on three edges of a second substrate and are respectively positioned on three borders of a surface of the second substrate.
However, in a related field of endeavor, Kurasawa teaches a display device (abstract) and further teaches wherein three portions among the four portions of the second electrode are respectively disposed on three edges of a second substrate and are respectively positioned on three borders of a surface of the second substrate (Figure 7, shield electrode SH and layer/substrate below SH).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a shield electrode disposed on three edges of a substrate as taught by Kurasawa with the benefit that noise is shielded by the shield electrode, therefore, the danger that the noise is transmitted can be reduced as suggested by Kurasawa in [0062].

Consider claim 15, Sakamoto, Chang and Kurasawa teach all the limitations of claim 14. In addition, Sakamoto teach wherein the outermost side edge of the first electrode is aligned with an outermost side edge of the first substrate (Figure 3, elements 1 and 2).

Consider claim 16, Sakamoto, Chang and Kurasawa teach all the limitations of claim 15. In addition, Sakamoto teach the outermost side edge of the first electrode facing in a direction perpendicular to an upper surface of the second substrate is aligned with the outermost side edge of the second electrode facing in the direction perpendicular to the upper surface of the second substrate along a direction orthogonal to the upper surface of the second substrate (Figure 3, elements 1, 2, 16 and 8).

Consider claim 18, Sakamoto, Chang and Kurasawa teach all the limitations of claim 14. In addition, Sakamoto teach the one or more short electrodes connect the common voltage wire and the second electrode (Figure 3, ground wire, black wire and electrode 16).

Consider claim 19, Sakamoto, Chang and Kurasawa teach all the limitations of claim 14. In addition, Sakamoto teach a connection unit positioned where the second electrode overlaps the common voltage wire (Figure 3, ground wire, black wire and electrode 16) and directly connecting the common voltage wire and the second electrode (Figure 3, connection between ground wire and electrode 16).

Consider claim 20, Sakamoto, Chang and Kurasawa teach all the limitations of claim 14. In addition, Sakamoto teaches a plurality of pixels (Figure 1, pixel electrode 132).
Sakamoto does not appear to specifically disclose a gate circuit unit configured to apply a gate signal to the plurality of pixels; a power voltage line connected to the driving circuit unit and the gate circuit unit; and a third electrode connected to the power voltage line and facing the first electrode, wherein the third electrode is positioned between the second electrode and the gate circuit unit.
However, Chang teaches a gate circuit unit configured to apply a gate signal to the plurality of pixels (Figure 8, 310); a power voltage line connected to the driving circuit unit and the gate circuit unit (Figure 8 and [0032], dummy pins, driving circuit 320 and gate circuit 310); and a third electrode connected to the power voltage line (Figure 8, 500 located to the right of figure 8) and facing the first electrode (Figure 8, 160), wherein the third electrode (500 located to the right of figure 8)  is positioned between the second electrode and the gate circuit unit(Figure 8, between 500 (located to the left of figure 8) and 310). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a gate driver as taught by Chang with the benefit that scanning signal should be provide to the signal as suggested by Chang in [0031]. In addition, a plurality of shorting bars or electrodes should prevent static electricity as suggested by Chang in figure 8. In addition, power should be able to provide common voltage as suggested by Chang in [0032].

Consider claim 21, Sakamoto, Chang and Kurasawa teach all the limitations of claim 1. In addition, Sakamoto teaches either the second electrode is disposed directly on the second substrate, or an insulating layer is disposed directly on the second substrate and the second electrode is disposed directly on the insulating layer (Figure 3, elements 16 and 8).

Consider claim 22, Sakamoto, Chang and Kurasawa teach all the limitations of claim 14. In addition, Sakamoto teaches either the second electrode is disposed directly on the second substrate, or an insulating layer is disposed directly on the second substrate and the second electrode is disposed directly on the insulating layer (Figure 3, elements 16 and 8).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto, Chang and Kurasawa as applied to claim 10 above, and further in view of Umezaki U.S. Patent Publication No. 2011/0221734 (hereinafter Umezaki).
Consider claim 11, Sakamoto, Chang and Kurasawa teach all the limitations of claim 10. 
Sakamoto, Chang and Kurasawa do not appear to specifically disclose a low level power voltage for driving the gate circuit unit is applied to the power voltage line.
However, in a related field of endeavor, Umezaki teaches a display device and further teaches a low level power voltage for driving the gate circuit unit is applied to the power voltage line (Figure 1a and [0033], low power supply potential are input to the scan line driver circuit 11).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide low level power voltage for driving the gate circuit as taught by Umezaki with the benefit that a low power supply potential should be provided to transistors 32, 35 and 34 as shown in figure 3a.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (see new reference, Kurasawa).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512.  The examiner can normally be reached on Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO W FLORES/Primary Examiner, Art Unit 2621